Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 20210083832 A1, hereinafter ZHOU), in view of Van Phan et al. (US 20130084795 A1, hereinafter Van Phan).

Regarding claim 1, ZHOU teaches a method comprising (in general, see fig. 3 and corresponding paragraphs 68-80; see also fig. 2A and 2B for additional background information on relaying and reasoning):
receiving, by a first User Equipment (UE) in a wireless communication network, a transmission comprising a data block that is destined for a second UE in the wireless communication network (see at least para. 71 of fig. 3, e.g. at least step 335 -- 115-f may successfully receive the data packet from base station 105 that is intended for reception at UE 115-g, based on the previously received configuration information);
transmitting the data block from the first UE toward the second UE according to a data block retransmission mechanism to enable the second UE to identify the data block transmitted from the first UE according to the data block retransmission mechanism (see at least para. 76 of fig. 3, e.g. at least step 355 – in response to receiving the NACK at 345, UE 115-f may relay the data packet that was previously received to UE 115-g),
the data block being processable by the second UE in combination to determine a reception status of the data block (see at least para. 77 along with para. 65, e.g. at least step 360 – UE 115-g may transmit an ACK (or NACK) to indicate it successfully (or unsuccessfully) received the data).
ZHOU differs from the claim, in that, it does not specifically disclose [the data block transmitted…] as being one of a plurality of concurrent transmissions of the data block; which is well known in the art and commonly used for improving coverage and capacity via relayed connections.
Van Phan, for example, from the similar field of endeavor, teaches similar or known mechanism such that [the data block transmitted…] as being one of a plurality of concurrent transmissions of the data block (in general, see fig. 4 and corresponding paragraphs 27-31, in particular, see para. 27-28 where numbering of data packets is disclosed); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Van Phan into the method of ZHOU for improving coverage and capacity via relayed connections.

Regarding claim 2, ZHOU in view of Van Phan teaches receiving, by the first UE from network equipment in the wireless communication network, signaling indicative of a configuration of the first UE for the data block retransmission mechanism.  (ZHOU, see at least para. 69, e.g. at least step 315 -- base station 105 may transmit configuration information that configures UEs)

Regarding claim 3, ZHOU teaches the data block retransmission mechanism comprises a Hybrid Automatic Repeat Request (HARQ) mechanism associated with a HARQ identifier, wherein the transmitting comprises transmitting the data block with an indication of the HARQ identifier (ZHOU, see at least claim breach 1-3-7-8, e.g. HARQ ID).
ZHOU differs from the claim, in that, it does not specifically disclose the HARQ identifier to enable the second UE to identify the data block transmitted from the first UE as being one of the plurality of concurrent transmissions of the data block based on the 
Van Phan, for example, from the similar field of endeavor, teaches similar or known mechanism such that the HARQ identifier to enable the second UE to identify the data block transmitted from the first UE as being one of the plurality of concurrent transmissions of the data block based on the HARQ identifier (see at least para. 27-28 where HARQ processes assigned with specific HARQ identifiers is disclosed); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Van Phan into the method of ZHOU for improving coverage and capacity via relayed connections.

Regarding claim 8, ZHOU in view of Van Phan teaches targeted monitoring, by the first UE, of control signaling in the wireless communication network to detect control signaling associated with another one of the concurrent transmissions of the data block to the second UE.  (ZHOU, see at least para. 74-76, e.g. at least steps 340-345-350-355, for example, in response to receiving the NACK, UE 115-f retransmits the data packet to UE 115-g)

Regarding claim 9, ZHOU in view of Van Phan teaches determining, by the first UE, based on a time schedule, whether the first UE is to participate in the data block retransmission mechanism, wherein the first UE proceeds with the transmitting dependent upon determining that the first UE is to participate in the data block 

Regarding claim 10, ZHOU in view of Van Phan teaches the plurality of concurrent transmissions of the data block comprise the data block transmitted from the first UE (ZHOU, see at least para. 76, e.g. UE 115-f may relay the data packet to UE 115-g at 355), and 
one or both of: a transmission of the data block to the second UE by network equipment in the wireless communication network and a transmission of the data block to the second UE by a third UE in the wireless communication network (ZHOU, see at least para. 75, e.g. base station 105 may retransmit the data packet to UE 115-g at 350).

Regarding claim 11, this claim is rejected for the same reasoning as claim 1 except this claim is in computer readable storage medium claim format.
To be more specific, ZHOU in view of Van Phan also teaches computer readable storage medium (ZHOU, see at least fig. 6), which is well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claims 12, 13, 14, 19, 20, and 21, these claims are rejected for the same reasoning as claims 1, 2, 3, 8, 9, and 10, respectively, except each of these claims is in apparatus claim format.
ZHOU in view of Van Phan also teaches a same or similar apparatus with processor, interface, and memory (ZHOU, see at least fig. 6), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.


Claims 4, 6, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of Van Phan, as applied to claims 1 and 12 above, and further in view of Nam et al. (US 20100275083 A1, hereinafter Nam).

Regarding claim 4, ZHOU in view of Van Phan teaches the transmitting comprises transmitting the data block in a transport block associated with the data block retransmission mechanism, to enable the second UE to identify the data block transmitted from the first UE as being one of the plurality of concurrent transmissions of the data block based on the transport block.  (Van Phan, see at least para. 29, e.g. terminal device receives data packets as one or more transport blocks)
ZHOU in view of Van Phan differs from the claim, in that, it does not specifically disclose time slot [associated with the data block], which is well known in the art and commonly used for effectively increasing coverage range and user data rates.
Nam, for example, from the similar field of endeavor, teaches similar or known mechanism of time slot [associated with the data block] (see at least para. 65-66 of fig. 6 along with para. 60, e.g. sets of resource blocks for sets of transport block (TBs) in subframes); which would have been obvious before the effective filing date of the Nam into the method of ZHOU in view of Van Phan for effectively increasing coverage range and user data rates.

Regarding claim 6, ZHOU in view of Van Phan teaches the transmitting comprises transmitting the data block using a transport block associated with the data block retransmission mechanism, to enable the second UE to identify the data block transmitted from the first UE as being one of the plurality of concurrent transmissions of the data block based on the transport block.  (Van Phan, see at least para. 29, e.g. terminal device receives data packets as one or more transport blocks)
ZHOU in view of Van Phan differs from the claim, in that, it does not specifically disclose Physical Resource Block (PRB) set [associated with the data block], which is well known in the art and commonly used for effectively increasing coverage range and user data rates.
Nam, for example, from the similar field of endeavor, teaches similar or known mechanism of Physical Resource Block (PRB) set [associated with the data block] (see at least para. 65-66 of fig. 6 along with para. 60, e.g. sets of resource blocks for sets of transport block (TBs) in subframes); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Nam into the method of ZHOU in view of Van Phan for effectively increasing coverage range and user data rates.

Regarding claims 15 and 17, these claims are rejected for the same reasoning as claims 4 and 6, respectively, except each of these claims is in apparatus claim format.
To be more specific, ZHOU in view of Van Phan also teaches a same or similar apparatus with processor, interface, and memory (ZHOU, see at least fig. 6), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of Van Phan, as applied to claims 1 and 12 above, and further in view of Ko et al. (US 20110064159 A1, hereinafter Ko).

Regarding claim 5, ZHOU in view of Van Phan teaches the transmitting comprises transmitting the data block using an antenna port associated with the data block retransmission mechanism (ZHOU, see at least para. 70 of fig. 3 along with para. 38, e.g. DCI information and antennas information).
ZHOU in view of Van Phan differs from the claim, in that, it does not specifically disclose to enable the second UE to identify the data block transmitted from the first UE as being one of the plurality of concurrent transmissions of the data block based on the antenna port, which is well known in the art and commonly used for improving transmission and reception efficiency.
Ko, for example, from the similar field of endeavor, teaches similar or known mechanism to enable the second UE to identify the data block transmitted from the first UE as being one of the plurality of concurrent transmissions of the data block based on the antenna port (see at least fig. 6 and para. 128-131 along with para. 13, e.g. DCI information indicates antenna ports and other information for decoding); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Ko into the method of ZHOU in view of Van Phan for improving transmission and reception efficiency.

Regarding claim 16, this claim is rejected for the same reasoning as claim 5 except this claim is in apparatus claim format.
To be more specific, ZHOU in view of Van Phan also teaches a same or similar apparatus with processor, interface, and memory (ZHOU, see at least fig. 6), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU in view of Van Phan, as applied to claims 1 and 12 above, and further in view of Lahetkangas et al. (US 20150063250 A1, hereinafter Lahetkangas).

Regarding claim 7, ZHOU in view of Van Phan teaches the data block retransmission mechanism comprises a Hybrid Automatic Repeat Request (HARQ) mechanism associated with a HARQ process at the first UE (Van Phan, see at least para. 27-28, e.g. HARQ processes).
ZHOU in view of Van Phan differs from the claim, in that, it does not specifically disclose mapping the HARQ entity at the first UE to a HARQ entity at the second UE, which is well known in the art and commonly used for facilitating efficient HARQ operations.
Nam, for example, from the similar field of endeavor, teaches similar or known mechanism of mapping the HARQ entity at the first UE to a HARQ entity at the second UE (see at least fig. 3 and para. 40, e.g. HARQ entities to facilitate efficient HARQ for multi-hop communications); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Nam into the method of ZHOU in view of Van Phan for facilitating efficient HARQ operations.

Regarding claim 18, this claim is rejected for the same reasoning as claim 7 except this claim is in apparatus claim format.
To be more specific, ZHOU in view of Van Phan also teaches a same or similar apparatus with processor, interface, and memory (ZHOU, see at least fig. 6), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.  Examiner offers explanations and reasons in the following sections.  NOTE: each argument is responded in the claim order presented in the Remarks.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“…
Although this might appear to be relevant to transmitting the data block toward the second UE, there is nothing in these referenced teachings in ZHOU that appears to disclose or even remotely suggest transmitting the data block “according to a data block retransmission mechanism to enable the second UE to identify the data block transmitted from the first UE according to the data block retransmission mechanism as being one of a plurality of concurrent transmissions of the data block according to the data block retransmission mechanism”.  The referenced teachings in ZHOU relate to receiving a NACK by UE 115-f (which the Office Action
has mapped to the first UE in claim 1 as discussed above) and relaying a data packet by UE 115-f (which, again, the Office Action has mapped to the first UE in claim 1). The data packet is relayed to UE 115-g, which the Office Action has mapped to the second UE in claim 2 as discussed above. The referenced teachings do not appear to provide any content that is relevant to enabling the second UE (mapped to UE 115-g of ZHOU) to identify the data block transmitted from the first UE as being one of a plurality of concurrent transmissions of the data block according to the data block retransmission mechanism. It is noted that these features are discussed in part with reference to Van Phan on page 5 of the Office Action, but notably the “identify” feature is missing from the analysis with reference to Van Phan.

Even if one considers the referenced teachings of ZHOU to disclose transmitting the data block from the first UE toward the second UE according to a data block retransmission mechanism as one of a plurality of concurrent transmissions of the data block according to the data block
retransmission mechanism, which is not in any way conceded, then the “identify” features are still missing from ZHOU. Van Phan is discussed in further detail below and also does not cure this deficiency in the teachings of ZHOU relative to claim 1.”  (Remarks, page 9)  



Further, the applicant argues that (applicant’s emphasis included, if any):
“Turning now to the features at the end of claim 1, regarding the plurality of concurrent transmissions of the data block being processable by the second UE in combination to determine a reception status of the data block, in the analysis of these features page 5 of the Office Action refers to the following in ZHOU:

(see at least para. 77 along with para. 65, e.g. at least step 360 — UE 115-g may transmit an ACK (or NACK) to indicate it successfully (or unsuccessfully) received the data)

Although this statement in the Office Action appears to be true, these teachings in ZHOU do not appear to disclose or suggest that a plurality of concurrent transmissions of the data block are processable by the second UE in combination to determine a reception status of the data block. 

According to paragraph [0077] of ZHOU, at 360 (in Fig. 3), UE 115-g may transmit an ACK to indicate it successfully received the data, which may have been transmitted by base station 105 at 350 or by UE 115-f at 355, and UE 115-g may instead transmit a NACK to indicate failure to receive either base station 105 or UE 115-f. Clearly this is not processing multiple transmission of a data block in combination as claimed. What ZHOU actually appears to disclose is UE 115-g processing a transmission from the base station 105 and a transmission from the UE 115-f independently and not in combination.  

It is acknowledged on page 5 of the Office Action that ZHOU differs from claim 1 in that it does not specifically disclose “[the data block transmitted...] as being one of a plurality of concurrent transmissions of the data block”. It is not clear exactly what is meant by this statement. If this statement is intended to indicate that the only claim feature not disclosed in ZHOU is a plurality of concurrent transmissions of the data block, then it is submitted that this is not correct. ZHOU also does not disclose any sort of transmitting according to a data block retransmission mechanism to enable the second UE to identify the data block transmitted from the first UE as being one of a plurality of concurrent transmissions of the data block.  (Remarks, page 9-10)  

The examiner again respectfully disagrees.  To be more specific, a person skilled in the art would know that data packet, amongst many things, are in pieces with IDs and possibly RVs.  This can be seen in ZHOU at least para. 73.  For UE 115-g to send ACK or NACK for indicating the reception status, the UE 115-g must able to receive and decode the packet per such parameters.  Hence, ZHOU indeed teaches or suggests the features of “…the data block being processable by the second UE in combination to determine a reception status of the data block”.   Again, in an event that the “in combination” feature carry specific meaning or steps, the examiner encourages the applicant to clearly and narrowly define such into independent claim 1 which indeed would help with compact prosecution.

Further, the applicant argues that (applicant’s emphasis included, if any):
“The statement “which is well Known in the art and commonly used for improving coverage and capacity via relayed connections” on page 5 of the Office Action is also disputed. Without evidence to the contrary, it is 

The only teachings in Van Phan that are referenced in the analysis of claim 1 on page 5 of the Office Action are as follows:

(in general, see fig. 4 and corresponding paragraphs 27-31, in particular, see para. 27-28 where numbering of data packets is disclosed)

Without conceding that it would have been obvious to, and can be easily adopted by, a person having ordinary skill in the art to incorporate Van Phan into the method of ZHOU for improving coverage and capacity via relayed connections as suggested in the Office Action, even doing so still would not render the claimed invention obvious. The referenced teachings in Van Phan do not appear to cure the deficiencies in the teachings of ZHOU relative to at least the following features in claim 1:

transmitting the data block from the first UE toward the second UE according to a data block retransmission mechanism to enable the second UE to identify the data block transmitted from the first UE as being one of a plurality of concurrent transmissions of the data block according to the data block retransmission mechanism, the plurality of concurrent transmissions of the data block being processable by the second UE in combination to determine a reception status of the data block.”  (Remarks, page 10-11)

The examiner again respectfully disagrees.  To be more specific, as stated above, what ZHOU not disclosed is the features of “as being one of a plurality of concurrent transmissions of the data block” which is taught by Van Phan.  As indicated in the rejection, Van Phan at least in para. 27-28 discloses numbering of data packets using HARQ processes and IDs such that the HARQ process ensures the delivery of the data packet to the destination by applying acknowledgment messages returned as feedback information from the receiver (terminal device) to the transmitter (base station or relay node).   Since Van Phan is from the similar field of endeavor, combining Van Phan 

Regarding independent claims 11 and 12, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Regarding claim 3, applicant argues that (applicant’s emphasis included, if any):
“Regarding claim 3, page 6 of the Office Action points to ZHOU as teaching the claim features in “at least claim breach 1-3-7-8, e.g. HARQ ID”. Although claim 8 in ZHOU does indeed mention HARQ-ID, certainly this cannot be considered an enabling disclosure of the features of claim 3 as suggested in the Office Action. Not only does claim 3 go well beyond just introducing the general concept of a HARQ identifier, but also the context of claim 8 in ZHOU is actually retransmitting a received ACK/NACK to a source transmitter. This is clearly very different from claim 3, which relates to a data block retransmission mechanism in and transmitting a data block with an indication of a HARQ identifier.

Reference is also made to Van Phan (see at least para. 27-28) in the analysis of claim 3 on page 6 of the Office Action, for alleged disclosure of HARQ processes assigned with specific HARQ identifiers. On a closer reading, however, the upper left column on page 4 of Van Phan (part of referenced paragraph [0028]) appears to teach away from using the same HARQ identifier between a base station and a terminal device and between a relay node and the terminal device. How different base station / terminal and relay node / terminal HARQ identifiers could possibly be used “to identify the data block transmitted from the first UE as being one of the plurality of concurrent transmissions of the data block based on the HARQ identifier’ as in claim 3 is not at all apparent.

Accordingly, it is submitted that claim 3, as well as claim 14 which includes similar features, further distinguish over ZHOU and Van Phan.”  (Remarks, page 11-12)

The examiner again respectfully disagrees.  To be more specific, ZHOU in claim branch 1-3-7-8 discloses, amongst many things, transmitting information identifying the original transmission, and such information comprises HARQ IDs of the original data.  In other words, the source transmitter (BS-105 of fig. 3 in this case) sends data packets with HARQ IDs.  However, ZHOU does not provide details as to how.  But Van Phan does, which discloses clearly in at least para. 27-28, for example, the base station uses a given HARQ numbering and numbers (or identifiers) the data packets with a unique HARQ numbering. The data packets with such a HARQ numbering are then transmitted to the relay node for retransmission to the terminal device.  It can also be seen visually in fig. 4.

Regarding claim 14, the traversal grounds are same or similar as those recited in claim 3 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Regarding claim 8, applicant argues that (applicant’s emphasis included, if any):
“Regarding claim 8, page 7 of the Office Action suggests that targeted monitoring as recited in the claim is disclosed as follows:

(ZHOU, see at least para. 74-76, e.g. at least steps 340-345-350-355, for example, in response to receiving the NACK, UE 115-f retransmits the data packet to UE 115-g)

These referenced teachings, related to receiving a NACK and retransmitting a data packet, have no relevance to the features that are actually defined in claim 8. According to the claim, a method involves targeted monitoring, by the first UE, of control signaling in the wireless communication network to detect control signaling associated with another one of the concurrent transmissions of the data block to the second UE. another one of the concurrent transmissions of the data block to the second UE. There is a transmission of the data packet to the UE 115-g at 355 in Fig. 3 of ZHOU, but ZHOU does not appear to disclose or suggest targeted monitoring of control signaling to detect control signaling associated with another concurrent transmission of the data block to the UE 115-g.  

These features further distinguish claim 8, as well as claim 19 which includes similar features, over ZHOU and Van Phan.”  (Remarks, page 12-13)

The examiner again respectfully disagrees.  To be more specific, ZHOU in these paragraphs clearly discloses UE 115-f keeps monitoring ACKs or NACKs, such that if a NACK is received, another previous received packet would be retransmitted.  Hence, ZHOU indeed teaches or suggests the features of claim 8.

Regarding claim 19, the traversal grounds are same or similar as those recited in claim 8 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Regarding claim 9, applicant argues that (applicant’s emphasis included, if any):
“Regarding claim 9, page 7 of the Office Action appears to suggest that the timing diagram in Fig. 3 of ZHOU somehow discloses that, as time elapses since step 310, UE 115-f retransmits the data packet to UE 115-g in step 355. This has no basis in the actual teachings of ZHOU. There does not appear to be even a suggestion in ZHOU that UE 115-f proceeds from 310 to retransmit the data packet to UE 115-g in step 355 based on any time period elapsing, much less the claimed features of the first UE determining based on a time schedule whether the first UE is to participate in the data block retransmission mechanism, and proceeding with transmitting the data block dependent upon determining that the UE is to participate in the data block retransmission mechanism. It is submitted that interpreting Fig. 3 of ZHOU as some sort of time schedule without any indication in ZHOU to that effect, is improper.”  (Remarks, page 13)

The examiner again respectfully disagrees.  To be more specific, ZHOU at least in para. 75 discloses that the retransmission may be in response to receiving a NACK at 340, or a failure to receive an ACK within a timeout interval.  Hence, ZHOU indeed teaches or suggests such claimed features of claim 9.  Again, in an event that the “time schedule” feature carry specific meaning or steps, the examiner encourages the applicant to clearly and narrowly define such into independent claim 1 which indeed would help with compact prosecution.

Regarding claim 20, the traversal grounds are same or similar as those recited in claim 9 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Regarding claim 4, applicant argues that (applicant’s emphasis included, if any):
“The analysis of claim 4 on page 9 of the Office Action appears to take the position that ZHOU in view of Van Phan differs from the claim only in that it does not specifically disclose “time slot’. In it its full context, claim 4 recites that the transmitting comprises transmitting the data block in a
time slot associated with the data block retransmission mechanism, to enable the second UE to identify the data block transmitted from the first UE as being one of the plurality of concurrent transmissions of the data block based on the time slot. Even if the referenced teachings of Nam
are relevant to time slots in general, combining this with ZHOU and Van Phan would not render obvious at least the above-noted “identify” features. Nothing of this sort, specifically transmitting in a particular time slot to enable the second UE to identify the data block transmitted from the first UE as being one of the plurality of concurrent transmissions of the data block based on the time slot, is even remotely suggested in any of the referenced teachings, and accordingly would not be obvious even from a combination of such teachings.”  (Remarks, page 13-14)



Regarding claim 15, the traversal grounds are same or similar as those recited in claim 4 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Regarding claim 6, applicant argues that (applicant’s emphasis included, if any):
“The analysis of claim 6 is also deficient, at least for suggesting that ZHOU in view of Van Phan differs from the claim only in that it does not specifically disclose a Physical Resource Block (PRB) set. Claim 4 recites that the transmitting comprises transmitting the data block using a
Physical Resource Block (PRB) set associated with the data block retransmission mechanism, to enable the second UE to identify the data block transmitted from the first UE as being one of the plurality of concurrent transmissions of the data block based on the PRB set. Even if the referenced teachings of Nam are relevant to PRBs in general, combining this with ZHOU and Van Phan would not render obvious at least the above-noted “identify” features. Transmitting a data block using a particular PRB set to enable the second UE to identify the data block
transmitted from the first UE as being one of the plurality of concurrent transmissions of the data block based on the PRB set, is not at all suggested in any of the referenced teachings, and accordingly would not be obvious even from a combination thereof. (Remarks, page 14)

The examiner again respectfully disagrees.  To be more specific, Nam clearly in fig. 6 (at least para. 60) discloses HARQ IDs are using in each radio frames, which comprises 

Regarding claim 17, the traversal grounds are same or similar as those recited in claim 6 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Regarding claim 5, applicant argues that (applicant’s emphasis included, if any):
“In any case, the Office Action relies on teachings in Ko for alleged disclosure of these features (see at least fig. 6 and para. 128-131 along with para. 13, e.g. DCI information indicates antenna ports and other information for decoding). However, these referenced teachings in Ko
do not appear to disclose antenna ports at all, much less transmitting a data block using an antenna port associated with a data block retransmission mechanism, to enable the second UE to identify the data block transmitted from the first UE as being one of the plurality of concurrent transmissions of the data block based on the antenna port.

It is therefore submitted that these features, and similar features in claim 16, further distinguish claims 5 and 16 over ZHOU in view of Van Phan, and further in view of Ko.”  (Remarks, page 15)

The examiner again respectfully disagrees.  To be more specific, Ko at least in fig. 6 and its corresponding paragraphs at least 128-131 discloses DCI with layer configurations (antenna ports configurations).  Hence, Ko indeed teaches or suggests the claimed features of claim 5.  Again, in an event that the “antenna port” feature carry specific meaning or steps, the examiner encourages the applicant to clearly and 

Regarding claim 16, the traversal grounds are same or similar as those recited in claim 6 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Regarding claims 7 and 18, the traversal grounds are same or similar as those recited in claims 1 and 12, respectively.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented.  NOTE: the examiner intention was to use Lahetkangas (not Nam, which was a typo in claim 7 rejection).

Accordingly, all pending dependent claims of the independent claims 1, 11, and 12, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEE F LAM/Primary Examiner, Art Unit 2465